                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      DUBLIN DIVISION

DARRELL D. KILLENS,                              )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )               CV 319-027
                                                 )
SHERIFF CHRIS STEVERSON,                         )
                                                 )
               Defendant.                        )
                                            _________

                                            ORDER
                                            _________

       In an Order dated September 17, 2019, the Court explained Plaintiff is required to

fully cooperate in discovery initiated by Defendant. (Doc. no. 11, p. 4.) Specifically,

“[u]pon being given at least five days notice of the scheduled deposition date, Plaintiff shall

appear and permit his deposition to be taken and shall answer, under oath and solemn

affirmation, any question that seeks information relevant to the subject matter of the pending

action.” (Id.) Accordingly, Defendant’s Motion for Leave to Take Deposition of Plaintiff is

MOOT. (Doc. no. 39.) Plaintiff shall sit for his deposition and answer defense counsel’s

questions under the terms of the Court’s September 17th Order. Defense counsel shall

confer with the warden or appropriate supervisor at Plaintiff’s current place of incarceration

as to the date, time, and logistics of Plaintiff’s deposition.

       SO ORDERED this 3rd day of March, 2020, at Augusta, Georgia.
